68 Wash. 2d 303 (1966)
412 P.2d 779
THE STATE OF WASHINGTON, Respondent,
v.
JOE WOOD, Appellant.[*]
No. 38282.
The Supreme Court of Washington, Department Two.
March 31, 1966.
Parker & Borawick, by Wayne R. Parker, for appellant.
Charles O. Carroll and Ned Olwell, for respondent.
PER CURIAM:
Sitting without a jury, the trial court found the defendant guilty of furnishing liquor to a minor and of contributing to the delinquency of a minor. Defendant appeals.
[1] There are neither findings of fact nor conclusions of law in the record as required by Rule of Pleading, Practice and Procedure 52.04W, RCW vol. 0. It is the duty of the attorneys to see that a proper judgment and sentence is entered. The findings of fact and conclusions of law may *304 be submitted any time while the appeal is pending. See Rule of Pleading, Practice and Procedure 60, RCW vol. 0. This was not done. We are required to remand the case for the entry of findings of fact and conclusions of law. State v. Helsel, 61 Wash. 2d 81, 377 P.2d 408 (1962); and Seattle v. Silverman, 35 Wash. 2d 574, 214 P.2d 180 (1950).
Judgment is vacated and the case is remanded for entry of findings of fact and conclusions of law with proper judgment and sentence.
NOTES
[*]  Reported in 412 P.2d 779: